Wright, C. J.
The only question in this case is, whether the plaintiff, having recovered a less amount in the district court than before the justice, was entitled to recover, also, the costs made subsequent to the appeal. Of this, there is no fair room for doubt.
Section 2345 of the Code, has reference to a case where, the party recovering the judgment before the justice, appeals ; and if not more successful on appeal, than in the justice’s court, he must pay the costs of the appeal. If the party against whom the judgment is rendered by the justice, appeals, and he desires to avoid the costs of the appeal, in the event that the appellee shall still recover some amount, he, (the appellant), must proffer to pay a certain amount, with costs, as contemplated by section 2546, and should the.appellee recover less than the amount so proffered, he must pay the costs of appeal.
Section 1811 of the Code, was not intended to meet such a case as this. Powell v. Western Stage Co., 2 Iowa, 50.
Judgment reversed.